Case 6:17-cv-01394-RBD-DCI Document 224 Filed 05/07/19 Page 1 of 2 PageID 8614



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 DIAMOND RESORTS
 INTERNATIONAL, INC., DIAMOND
 RESORTS U.S. COLLECTION
 DEVELOPMENT, LLC, DIAMOND
 RESORTS HAWAII COLLECTION
 DEVELOPMENT, LLC and DIAMOND
 RESORTS MANAGEMENT, INC.,

       Plaintiffs,

 v.                                                     Case No. 6:17-cv-1394-Orl-37DCI

 AUSTIN N. AARONSON and
 AARONSON, AUSTIN, PA.,

       Defendants.
 _____________________________________

                                ORDER OF DISMISSAL

       This cause is before the Court upon the notification by the parties at Jury Trial on

 May 2, 2019 that they have reached a settlement in this case. Accordingly, it is ORDERED

 AND ADJUDGED:

       1.      That the above-styled cause is hereby DISMISSED WITH PREJUDICE,

              subject to the right of any party to move the Court within sixty (60) days

              thereafter for the purpose of entering a stipulated form of final order or

              judgment; or, on good cause shown, to reopen the case for further

              proceedings.

       2.     All pending motions are denied as moot and all deadlines and hearings are

              terminated.

                                            -1-
Case 6:17-cv-01394-RBD-DCI Document 224 Filed 05/07/19 Page 2 of 2 PageID 8615



       3.    The Clerk is DIRECTED to close this file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on May 7, 2019.




 Copies to:
 Counsel of Record




                                         -2-
